NOS. 12-13-00345-CR
                                             12-13-00346-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

LAQUENTIN WASHINGTON,                                       §   APPEAL FROM THE 241ST
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, LaQuentin Washington, has neither established indigence, nor paid, or made
arrangements to pay, the fee for preparing the clerk’s record in these appeals. See TEX. R. APP.
P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if
no clerk’s record filed due to appellant’s fault). Appellant was notified on January 9, 2014, that
the appeal would be presented to the court for dismissal unless, on or before January 21, 2014,
proof of full payment to the clerk was provided to this court.
         The January 21, 2014 deadline has now passed, and Appellant has neither provided proof
of full payment nor otherwise responded to this court’s notice. Accordingly, the appeal is
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b).
Opinion delivered February 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 12, 2014


                                          NO. 12-13-00345-CR


                                   LAQUENTIN WASHINGTON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0592-13)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         FEBRUARY 12, 2014


                                          NO. 12-13-00346-CR


                                   LAQUENTIN WASHINGTON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0593-13)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.